UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 98-31075
                          Summary Calendar

   CREAMER BROTHERS INC., doing business as Creamer Furniture,

                             Plaintiff-Counter Defendant-Appellant,

                               VERSUS

                          LISA A. WHITNEY,

         Defendant-Third Party Plaintiff-Counter Claimant-Appellee,

                               VERSUS

                           ROBERT CREAMER

                                   Third Party Defendant-Appellant.


            Appeal from the United States District Court
                for the Western District of Louisiana
                             (97-CV-414)
                            July 16, 1999
Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM*

     Creamer Brothers, Inc. and Robert Creamer appeal a jury
verdict in favor of Lisa Whitney on state battery and sexual

harassment claims.    After reviewing the parties’ briefs and the

record, we affirm the district court for essentially the same

reasons assigned by the magistrate judge in his Memorandum Ruling

on Post-Trial Motions, and deny Creamer’s Motion for Sanctions and



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 -1-
Motion to Strike Whitney’s appellate brief.

AFFIRMED.   Appellants’ Motions are DENIED.




                                -2-